PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/830,252
Filing Date: 4 Dec 2017
Appellant(s): Gray et al.



__________________
KELLY H. HALE (Reg #36,542)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/3/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Appellant’s arguments on pages 33-34 have been considered and have overcome the examiner’s rejection.  Therefore, the prior double patenting rejection under US 10,417,253 has been withdrawn by the examiner.

(2) Response to Argument
Regarding the rejection over U.S. Patent No. 8,572,429 (‘429):
Appellant argues on pages 11-12 of the submitted Appeal Brief the claims of the instant application are not obvious in view of the claim of ‘429 because a “vault threshold number” is not an obvious variant of a “pillar width number.”
The examiner respectfully disagrees.
Initially, the examiner believes one of ordinary skill in the art would believe the “storage vaults” of the instant claims obviously correspond to the “storage [DS] units” of the ‘429 claims.  
Appellant uses the term “storage vaults” in the instant claims.  The submitted specification does not define a “vault,” but gives an example to be “a virtual memory block associated with a portion of an overall namespace of the DSN” (Paragraph 0023).  Without an explicit definition, the broadest reasonable definition of “vault” has been used – meaning a place where something is stored.  

In light of the description of the claim terms in the respective specifications, the term “storage vault” (used in claim 1 of the instant application) and “storage unit” (used in the claims of ‘429) both indicate an area where data is stored.  The examiner therefore believes both terms are obvious variants.

Claim 1 of ‘429 teaches a “determining whether a pillar width number of favorable write response messages have been received [from the dispersed storage units].”  Because a “storage unit” is an obvious variant of a “storage vault,” claim 1 of ‘429 obviously teaches a “determining whether a pillar width number of favorable write response messages have been received [from the dispersed storage units/vaults].”  Giving threshold the plain meaning of “a level above which something is true or will take place and below which will not,” the “pillar width number” is a threshold, as the method will perform a “retry write process” if the number of write response messages are not equal to or above the pillar width number, and will not otherwise (clearly illustrated by the “pillar width number” decision box of Fig. 15C of ‘429).  Therefore, claim 1 of ‘429 teaches “determining whether a pillar width [threshold] number of favorable write response messages have been received [from the storage units/vaults].”  Thus, the examiner maintains that “a pillar width [threshold] number [from the storage units/vaults]” of ‘429 obviously corresponds to a “vault threshold number” as recited in the instant claims.
On page 11 of the submitted remarks, Appellant argues a pillar width is “the slices per segment for [a] vault” (See Appeal Brief, p 11, middle paragraph - Appellant references a Paragraph 0068, but the ‘429 reference is not organized by Paragraph number, and is believed to refer to C9 L22-27 of ‘429).  A similar paragraph is present on Paragraph [0034] of the submitted specification.  Even if this limitation from the specification is read into the claims – specifically, that a number of slices per segment for a vault is the definition of “pillar width,” 
On page 12 of the submitted remarks, appellant argues that a threshold is “a number of [something] that is needed to reconstruct original data.”  No citation is given for this definition, and the examiner was unable to find this definition in the submitted specification.  Further, this is not the broadest reasonable definition of “threshold,” and the definition given by appellant has thus not been read into the claims.   

Appellant argues on page 11 of the submitted Appeal Brief the claims of the instant application are not obvious in view of the claim of ‘429 because each storage vault includes “dispersal parameters associated with [that] storage vault,” which is not obvious in view of the claims of ‘429.
The examiner respectfully disagrees.
	Claim 1 of ‘429 teaches “dispersed storage error encoding data to produce a set of encoded data slices.”  It is obvious to one of ordinary skill in the art that there are multiple ways to error encode and disperse data, and that some parameters are obviously present in order to specify to the method the preferred way of error encoding the data and dispersing the resulting encoded data slices to the storage units.  See C10, L4-19 of ‘429 for a list of the parameters used to error encode data and disperse data.  Because these error encoded slices are dispersed and sent to dispersed storage units (the “storage unit” being an obvious variant of a 
	
On pages 11-12 of the submitted appeal brief, appellant argues “initiating a rollback process to abandon storage of the data object” is not taught or made obvious by the claims of ‘429.  
The examiner respectfully disagrees.
In claim 2 of ‘429, a retry write process is performed, and if not enough write responses (write threshold) are received, a plurality of rollback transaction request messages are sent due to the threshold not being reached.  In the broadest reasonable definition, “rollback” means to return something to an original state, and therefore the storage of the encoded data slices (which collectively correspond to the data object) are abandoned (See C23 L38-53 of ‘429 – where a rollback is used to “revert back to the current version” – i.e., abandon writing the new version of an object to storage).  In other words, issuing a rollback of storing a new object obviously requires “abandoning” storage of the new object, as any time a write is rolled back, that write is abandoned according to the ordinary definition of the terms.  Indeed, the way claim 1 of the instant application performs the “abandoning” is via a “rollback process” (the abandonment is similarly described as part of the rollback process at Paragraphs 0045-0048 of appellant’s specification).  

	For the above reasons, the examiner believes claim 1 of the instant case is obvious in view of the claims of ‘429.

Regarding the rejection over U.S. Patent No. 8,856,552 (‘552):
On pages 15-16 of the submitted remarks, appellant argues a “storage vault” is not an obvious variant of a “DS storage unit.”  

Appellant presents definitions from the specification to distinguish between a storage vault and a dispersed storage unit.  However, limitations of the specification are not read into the claims.  Further, Appellant is using the definition of “vault” from the ‘552 reference, which is not used in the claims of ‘552, and will not be used to limit the meaning of “vault” in the claims of the instant application.  There is no definition of “vault” given in the instant application, though “a virtual memory block” is cited as an example of a vault (see Paragraph 0023 of the submitted specification).  The examiner believes one of ordinary skill in the art would believe the “storage vaults” of the instant claims correspond to the “dispersed storage [DS] units” of the ‘552 claims, because both a “storage unit” and a “storage vault” indicate an area where data is stored. 

On page 16 of the submitted remarks, appellant argues that a threshold is “a number of [something] that is needed to reconstruct original data.”  No citation is given for this definition, and the examiner was unable to find this definition in the submitted specification.  Further, this is not the broadest reasonable definition of “threshold,” and for these reasons the definition given by appellant has thus not been read into the claims.   The examiner has not interpreted a DS storage unit as a threshold, as argued by appellant (first full paragraph of page 16 of the submitted appeal brief), but rather that the “vault threshold number” (claim 1 of the instant application) and “write threshold number [of responses received from dispersed storage units/storage vaults]” (claim 6 of ‘552) are obvious variants.

On page 16 of the submitted appeal brief, appellant argues “initiating a rollback process to abandon storage of the data object” is not taught or made obvious by the claims of ‘552.  
The examiner respectfully disagrees.
In claim 6 of ‘552, if not enough write responses (write threshold) are received, a plurality of rollback transaction request messages are sent due to the threshold not being reached.  In 

	For the above reasons, the examiner believes claim 1 of the instant case is obvious in view of the claims of ‘552.

Regarding the rejection over U.S. Patent No. 9,354,974 (‘974)
On page 19 of the submitted remarks, appellant argues a “storage vault” is not an obvious variant of a “DS storage unit.”  
The examiner respectfully disagrees.
Appellant presents definitions from the specification to distinguish between a storage vault and a dispersed storage unit.  However, limitations of the specification are not read into the claims.  Further, Appellant is using the definition of “vault” from the ‘974 reference, which is not used in the claims of ‘974, and will not be used to limit the meaning of “vault” in the claims of the instant application.  There is no definition of “vault” given in the instant application, though “a virtual memory block” is cited as an example of a vault (see Paragraph 0023 of the submitted specification).  The examiner believes one of ordinary skill in the art would believe the “storage vaults” of the instant claims correspond to the “dispersed storage [DS] units” of the ‘974 claims, because both a “storage unit” and a “storage vault” indicate an area where data is stored. 



On page 20 of the submitted appeal brief, appellant argues “initiating a rollback process to abandon storage of the data object” is not taught or made obvious by the claims of ‘974.  
The examiner respectfully disagrees.
In claim 1 of ‘974, if not enough write responses (write threshold) are received, a plurality of rollback transaction request messages are sent due to the threshold not being reached.  In the broadest reasonable definition, “rollback” means to return something to an original state, and therefore the storage of the encoded data slices (which collectively correspond to the data object) are abandoned via a rollback in ‘974.  In the ordinary definition, “rollback” means to return something to a prior state, which would imply that a write has occurred successfully on at least one DS unit, which must be rolled back to a prior state (i.e. the write of the object comprising the encoded data slices must be abandoned) due to a write threshold not being met.
Appellant states on page 20 of the submitted brief “allowing access to encoded data slices is antithetic to abandoning the object that includes those encoded data slices,” even though claim 1 of ‘974 teaches “not allowing access to encoded data slices.”  The examiner maintains this rollback of a write obviously means abandoning storage of a data object.  For example, in ‘974, if a data is successfully written to a certain number of DS units/storage vaults 

	For the above reasons, the examiner believes claim 1 of the instant case is obvious in view of the claims of ‘974.

Regarding the rejection over U.S. Patent No. 10,091,298 (‘298)
On page 22-23 of the submitted remarks, appellant argues a “storage vault” is not an obvious variant of a “DS storage unit.”  
The examiner respectfully disagrees.
Appellant presents definitions from the specification to distinguish between a storage vault and a dispersed storage unit.  However, limitations of the specification are not read into the claims.  Further, Appellant is using an example of a “vault” from the ‘298 reference, which is not a true definition and is not even used in the claims of ‘298, and will not be used to limit the meaning of “vault” in the claims of the instant application.  There is no definition of “vault” given in the instant application, though “a virtual memory block” is cited as an example of a vault (see Paragraph 0023 of the submitted specification).  The examiner believes one of ordinary skill in the art would believe the “storage vaults” of the instant claims correspond to the “storage units” of the ‘298 claims, because both a “storage unit” and a “storage vault” indicate an area where data is stored. 

On page 23 of the submitted remarks, appellant argues that a threshold is “a number of [something] that is needed to reconstruct original data.”  No citation is given for this definition, 

On page 20 of the submitted appeal brief, appellant argues “initiating a rollback process to abandon storage of the data object” is not taught or made obvious by the claims of ‘974.  
The examiner respectfully disagrees.
In claim 6 of ‘298, if not enough write responses (write threshold) are received, a plurality of rollback transaction request messages are sent due to the threshold not being reached.  In the broadest reasonable definition, “rollback” means to return something to an original state, and therefore the storage of the encoded data slices (which collectively correspond to the data object) are abandoned via a rollback in ‘298.  The use of the term “rollback” implies that a write has occurred successfully on at least one DS unit, which must be rolled back to a prior state (i.e. the write of the object comprising the encoded data slices must be abandoned) due to a write threshold not being met.  Simply because ‘298 “facilitates deletion” does not mean the write has not been abandoned.  For example, if a write was successfully stored to a DS unit, but then a rollback for the write is subsequently received, the DS unit must undo the successful write, and it would be obvious to delete the data from the successful write because it is no longer valid data.  The examiner further notes the “abandoning” of claim 1 of the instant application is performed via a “rollback process” (the abandonment is similarly described as part of the rollback process at Paragraphs 0045-0048 of the specification).  
	


Regarding the rejection over U.S. Patent No. 10,282,135 (‘135)
On pages 26-27 of the submitted remarks, appellant argues a “storage vault” is not an obvious variant of a “storage unit.”  
The examiner respectfully disagrees.
Appellant presents definitions from the specification to distinguish between a storage vault and a storage unit.  However, limitations of the specification are not read into the claims.  Further, Appellant is using an example of a “vault” from the ‘135 reference, which is not a true definition and is not even used in the claims of ‘135, and will not be used to limit the meaning of “vault” in the claims of the instant application.  There is no definition of “vault” given in the instant application, though “a virtual memory block” is cited as an example of a vault (see Paragraph 0023 of the submitted specification).  The examiner believes one of ordinary skill in the art would believe the “storage vaults” of the instant claims correspond to the “storage units” of the ‘135 claims, because both a “storage unit” and a “storage vault” indicate an area where data is stored. 

On page 27 of the submitted remarks, appellant argues that a threshold is “a number of [something] that is needed to reconstruct original data.”  No citation is given for this definition, and the examiner was unable to find this definition in the submitted specification.  Further, this is not the broadest reasonable definition of “threshold,” and the definition given by appellant has thus not been read into the claims.   The examiner has not interpreted a DS storage unit as a threshold, as argued by appellant (first full paragraph of page 27 of the submitted appeal brief), but rather that the “vault threshold number” (claim 1 of the instant application) and “favorable [threshold] number of write responses” (claim 1 of ‘135) are obvious variants.

On page 27 of the submitted appeal brief, appellant argues “initiating a rollback process to abandon storage of the data object” is not taught or made obvious by the claims of ‘135.  
The examiner respectfully disagrees.
In claim 1 of ‘135, if not enough write responses (write threshold) are received, at least one rollback transaction request message is sent due to the threshold not being reached.  In the broadest reasonable definition, “rollback” means to return something to an original state, and therefore the storage of the encoded data slices (which collectively correspond to the data object) are abandoned via a rollback in ‘135.  The use of the term “rollback” implies that a write has occurred successfully on at least one DS unit, which must be rolled back to a prior state (i.e. the write of the object comprising the encoded data slices must be abandoned) due to a write threshold [of favorable write responses] not being met. 
Simply because ‘135 issues a rollback request to at least one of the plurality of SUs does not mean the write has not been abandoned.  The claims of ‘135 do not indicate the rollback request “includes less than all of the plurality of SUs storing a set of encoded data slices” as alleged by appellant on page 27 of the submitted remarks, but rather only some rollbacks are issued, presumably for the storage units that completed a successful write.  For example, if a write was successfully stored to a SU, but then a rollback for the write is subsequently received because favorable write responses have not been received from enough other storage units, the SU unit must undo the successful write, thereby abandoning storage of the data object.  The examiner further notes the “abandoning” of claim 1 of the instant application is performed via a “rollback process” (the abandonment is similarly described as part of the rollback process at Paragraphs 0045-0048 of the specification).  

For the above reasons, the examiner believes claim 1 of the instant case is obvious in view of the claims of ‘135.

Regarding the rejection over U.S. Patent No. 10,587,691 (‘691)
On page 30 of the submitted remarks, appellant argues a “storage vault” is not an obvious variant of a “DS storage unit.”  
The examiner respectfully disagrees.
There is no definition of “vault” given in the instant application, though “a virtual memory block” is cited as an example of a vault (see Paragraph 0023 of the submitted specification).  The examiner believes one of ordinary skill in the art would believe the “storage vaults” of the instant claims correspond to the “dispersed storage units” of the ‘691 claims, because both a “dispersed storage unit” and a “storage vault” indicate an area where data is stored. 

On page 30 of the submitted remarks, appellant argues that a threshold is “a number of [something] that is needed to reconstruct original data.”  No citation is given for this definition, and the examiner was unable to find this definition in the submitted specification.  Further, this is not the broadest reasonable definition of “threshold,” and the definition given by appellant has thus not been read into the claims.   The examiner has not interpreted a DS storage unit as a threshold, as argued by appellant (first full paragraph of page 30 of the submitted appeal brief), but rather that the “vault threshold number” (claim 1 of the instant application) and “number [threshold] of favorable write responses” (claim 1 of ‘691) are obvious variants.
Giving threshold the plain meaning of “a level above which something is true or will take place and below which will not,” the “number of favorable write responses that have been received” as recited in claim 1 of ‘691 is a threshold, as if the number of favorable write responses is above a threshold, no retry will be performed, and will not otherwise (“wherein the determining to retry the write operation includes determining that less than the write threshold number of favorable write responses will be received prior to a time period based on the write processing information,” Claim 1 of ‘691).  It is obvious that if all storage units have successfully 

On pages 30-31 of the submitted appeal brief, appellant argues “initiating a rollback process to abandon storage of the data object” is not taught or made obvious by the claims of ‘’691.  
The examiner respectfully disagrees.
In claim 6 of ‘691, if not enough write responses (write threshold) are received to store the data, at least one rollback transaction request message is sent due to the threshold not being reached (“wherein the determining to retry the write operation includes determining that less than the write threshold number of favorable write responses will be received prior to a time period based on the write processing information,” Claim 1 of ‘691).  In the broadest reasonable definition, “rollback” means to return something to an original state, and therefore the storage of the encoded data slices (which collectively correspond to the data object) are abandoned via a rollback in ‘691.  The use of the term “rollback” implies that a write has occurred successfully on at least one DS unit, which must be rolled back to a prior state (i.e. the write of the object comprising the encoded data slices must be abandoned) due to a write threshold [of favorable write responses] not being met. 
Simply because ‘691 issues another attempt to store the data (during a “retry request”) does not mean the initial attempt to store the object comprising the encoded data slices is not abandoned.  In other words, ‘691 attempts to store a data object, if not enough favorable write responses are received from the storage units/vaults, the write attempt is abandoned via a rollback, but it is retried at a later time.


Regarding the rejection over U.S. Patent No. 10,417,253 (‘253)
In light of appellant’s arguments – particularly regarding the threshold at the bottom of page 33 – the examiner has withdrawn the double patenting rejection in view of U.S. 10,417,253 as noted above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.